Citation Nr: 1415634	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal form a May 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's psychiatric disorder, diagnosed as PTSD with depression, was caused by a stressful event that occurred during his active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD with depression, was incurred in by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for an acquired psychiatric disorder, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he has PTSD and depression due to military sexual trauma in service.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Further, to be entitled to service connection for PTSD, the record must generally include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-stressor.  38 C.F.R. § 3.304(f).

In cases involving personal assault, the U.S. Court of Appeals for Veterans Claims (Court) has recognized that sexual assault is an extremely personal and sensitive issue and that many incidents are not officially reported, creating a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).

In cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the 'preponderance of the evidence' because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.

Service treatment records dated December 1980 show the Veteran was seen by a senior medical officer.  The record briefly states that the Veteran admitted to bisexual behavior both prior to and during service, and there was no evidence of psychosis.  No further psychiatric evaluation was deemed necessary.

The Veteran's service personnel records (SPRs) dated March 1981 show the Veteran was cited for misconduct in service, consisting of homosexual acts, described in the record as consensual and non-violent.  As a result, the Veteran was recommended for discharge due to the misconduct, and was subsequently discharged in April 1981.

In his February 2008 claim for benefits, the Veteran stated that while in service, he went out drinking and awoke without his clothes on, lying next to another man, with the Military Police (MP) standing over him.  He and the other man were taken to jail, and the Veteran was accused by the MP of homosexual acts.  The Veteran states he has no recollection of the events that took place the night he went out drinking, but was later informed that another sailor "put something in [his] drink."

In his April 2008 VA treatment record, the Veteran further described the incident, stating that when he was awoken by the MP, he was made to get up and dress, walk to the Brigg, undress, and was then ridiculed.  He was subsequently assigned to unfavorable jobs, and was further humiliated by a military psychiatrist.  The April 2008 examiner diagnosed the Veteran with PTSD as a result of military sexual trauma.  The Veteran continued to receive psychiatric treatment at the VA Medical Center through December 2009.

In February 2011, the Veteran underwent a VA examination in which he relayed his traumatic experiences in service, stating that he signed discharge papers acknowledging he was being discharged for homosexual acts, though he claims he signed the papers "because [he] just wanted to go home and forget that all this ever happened," and asserted he is not homosexual.

The examiner concluded it was at least as likely as not that the Veteran's PTSD was causally linked to the traumatic experiences that occurred during his military service.  The examiner explained the Veteran's symptoms did not exist prior to service, and began after he entered the military.  The examiner noted the Veteran developed depressive symptoms simultaneously with the emergence of PTSD symptoms, and they therefore are not considered separate disorders; rather, depression is a prominent symptom of the Veteran's PTSD.

Though the Veteran's SPRs indicate the Veteran was involved in a consensual and non-violent sexual encounter, the Veteran's expressly contends the encounter was nonconsensual.  The Veteran's claims of psychiatric treatment in service are substantiated by the psychiatric treatment record dated December 1980.  Though the psychiatric record indicates the Veteran claimed to be homosexual and concluded the Veteran did not suffer from any psychosis, the Veteran has expressly denied ever making such a statement, and asserted the military psychiatrist further added to his trauma by humiliating him during the examination.  

In sum, the Veteran has a current diagnosis of PTSD with depression, there is probative evidence supporting the existence of an in-service stressor, and the February 2011 VA examiner provided a positive nexus opinion linking the Veteran's claimed stressor to his military service.  At the very least, the Board finds the evidence is in relative equipoise.  Although the service records contend the Veteran was involved in consensual homosexual activity, the Veteran has provided statements detailing the circumstances surrounding the incident, claiming he is not homosexual and did not consent to any such activity, and was harassed as a result of the incident.  The Veteran has also been treated for PTSD symptoms which have been linked to the in service sexual assault.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for an acquired psychiatric disorder, diagnosed as PTSD with depression, is granted.  38 U.S.C.A. § 5107 (West 2002).


(	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD with depression, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


